Exhibit 10.4

 

The Penn Traffic Company

 

[Date]

 

 

[Address]

 

 

 

Dear Mr.           :

 

The Penn Traffic Company offers a special bonus arrangement (a “Transaction
Bonus”) to provide you an incentive to stay in the Company’s employ.

 


1.             DEFINITIONS.


 

The following definitions shall be applicable throughout this Agreement:

 

(A)           “AGREEMENT” MEANS THIS AGREEMENT.

 

(B)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

 

(C)           “COMMITTEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2(G) OF
THE PENN TRAFFIC COMPANY 2006 OMNIBUS AWARD PLAN (THE “OMNIBUS AWARD PLAN”).

 

(D)           “COMPANY” MEANS THE PENN TRAFFIC COMPANY.

 

(E)           “FAIR MARKET VALUE” MEANS THE PER SHARE AMOUNT OF CASH OR OTHER
CONSIDERATION PAID TO THE STOCKHOLDERS OF THE COMPANY FOR THEIR COMMON STOCK.
THE FAIR MARKET VALUE OF ANY SUCH NON-CASH CONSIDERATION SHALL BE DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION.

 

(F)            “SALE” SHALL MEAN A “CHANGE IN CONTROL”, AS THAT TERM IS DEFINED
IN SECTION 2(E) OF THE OMNIBUS AWARD PLAN, AS AMENDED FROM TIME TO TIME.

 

(G)           “TRANSACTION BONUS” MEANS AN AMOUNT EQUAL TO THE VALUE INDICATED
ON THE CHART ATTACHED HERETO AS EXHIBIT A.

 


2.             TRANSACTION BONUS.


 

(A)           TIMING AND FORM OF PAYMENT.  IF YOU ARE ACTIVELY EMPLOYED BY THE
COMPANY WHEN A SALE IS CONSUMMATED, YOU WILL RECEIVE A TRANSACTION BONUS IN AN
AMOUNT DETERMINED UNDER EXHIBIT A ATTACHED HERETO.  THE TRANSACTION BONUS WILL
BE PAYABLE IN A SINGLE LUMP SUM NO LATER THAN TEN DAYS FOLLOWING THE
CONSUMMATION OF THE SALE.

 

 

--------------------------------------------------------------------------------


 

(B)           MEDIUM OF PAYMENT.  THE COMMITTEE, IN ITS SOLE DISCRETION, WILL
DETERMINE WHETHER THE TRANSACTION BONUS WILL BE PAID (I) IN CASH OR (II) IN THAT
NUMBER OF SHARES OF COMMON STOCK WITH A FAIR MARKET VALUE EQUAL TO THE VALUE OF
THE TRANSACTION BONUS, OR (III) IN A COMBINATION OF CASH AND SUCH SHARES OF
COMMON STOCK.  IN DETERMINING WHETHER TO PAY ALL OR PART OF THE TRANSACTION
BONUS IN SHARES OF COMMON STOCK, THE COMMITTEE SHALL CONSIDER THE FORM OF
CONSIDERATION TO BE RECEIVED BY THE STOCKHOLDERS OF THE COMPANY IN THE SALE AND
NOT ISSUE TO YOU A GREATER PERCENTAGE OF COMMON STOCK TO CASH THAN IS BEING
ISSUED TO SUCH STOCKHOLDERS PURSUANT TO THE DEFINITIVE AGREEMENT GOVERNING THE
SALE.  THE COMMITTEE SHALL ALSO CONSIDER THE WITHHOLDING AND OTHER TAX
IMPLICATIONS TO YOU OF RECEIVING THE TRANSACTION BONUS IN THE FORM OF SHARES OF
COMMON STOCK INSTEAD OF CASH.

 

(C)           COMPLIANCE WITH SECTION 409A.  NOTWITHSTANDING ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY, IT IS INTENDED THAT THE PROVISIONS OF THIS
AGREEMENT COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“SECTION 409A”), AND ALL PROVISIONS OF THIS AGREEMENT WILL BE CONSTRUED
AND INTERPRETED IN A MANNER CONSISTENT WITH THE REQUIREMENTS FOR AVOIDING TAXES
OR PENALTIES UNDER SECTION 409A.  YOU ARE SOLELY RESPONSIBLE AND LIABLE FOR THE
SATISFACTION OF ALL TAXES AND PENALTIES THAT MAY BE IMPOSED ON YOU IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER AGREEMENT MAINTAINED BY THE COMPANY (INCLUDING
ANY TAXES AND PENALTIES UNDER SECTION 409A), AND NEITHER THE COMPANY NOR ANY
AFFILIATE OF THE COMPANY SHALL HAVE ANY OBLIGATION TO INDEMNIFY OR OTHERWISE
HOLD YOU (OR ANY BENEFICIARY) HARMLESS FROM ANY OR ALL OF SUCH TAXES OR
PENALTIES.

 

(D)           TRANSACTION BONUS LIMIT.  YOU WILL ONLY BE ELIGIBLE TO RECEIVE A
TRANSACTION BONUS, IF ANY, WITH RESPECT TO THE FIRST SALE TO OCCUR AFTER THE
DATE OF THIS AGREEMENT.  ADDITIONAL SALES WILL NOT ENTITLE YOU TO ADDITIONAL
TRANSACTION BONUSES.

 


3.             MISCELLANEOUS.


 

(A)           YOUR ELIGIBILITY FOR PAYMENT OF A TRANSACTION BONUS IS IN ADDITION
TO, AND NOT IN LIEU OF, YOUR RIGHT TO PARTICIPATE IN ANY OTHER BONUS OR
INCENTIVE COMPENSATION PROGRAMS CURRENTLY MADE AVAILABLE TO YOU AND SHALL NOT BE
DEEMED IN ANY WAY TO LIMIT OR RESTRICT THE COMPANY FROM MAKING ANY BONUS OR
OTHER PAYMENTS TO YOU UNDER ANY OTHER PLAN OR AGREEMENT, WHETHER NOW EXISTING OR
HEREINAFTER IN EFFECT.

 

(B)           UNLESS OTHERWISE DETERMINED BY THE BOARD (AND TO THE EXTENT
ALLOWABLE UNDER APPLICABLE LAW), ANY PAYMENT OF A TRANSACTION BONUS SHALL NOT BE
TAKEN INTO ACCOUNT IN COMPUTING YOUR SALARY OR COMPENSATION FOR THE PURPOSES OF
DETERMINING ANY BENEFITS OR COMPENSATION UNDER (I) ANY PENSION, RETIREMENT, LIFE
INSURANCE, SEVERANCE OR OTHER BENEFIT PLAN OF THE COMPANY OR ITS AFFILIATES OR
(II) ANY AGREEMENT BETWEEN YOU AND THE COMPANY OR ITS AFFILIATES.

 


4.             ADMINISTRATION.  THE COMMITTEE SHALL ADMINISTER THIS AGREEMENT.


 

(A)           SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND APPLICABLE LAW,
THE COMMITTEE SHALL HAVE THE POWER, IN ADDITION TO OTHER EXPRESS POWERS AND

 

2

--------------------------------------------------------------------------------


 

AUTHORIZATIONS CONFERRED ON THE COMMITTEE BY THIS AGREEMENT, TO:  (I) DESIGNATE
INDIVIDUALS ELIGIBLE TO RECEIVE A TRANSACTION BONUS; (II) DETERMINE THE TYPE OF
TRANSACTION BONUS TO BE GRANTED TO YOU; (III) DETERMINE THE AMOUNT OF THE
TRANSACTION BONUS; (IV) DETERMINE THE TERMS AND CONDITIONS OF ANY TRANSACTION
BONUS; (V) DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES THE
TRANSACTION BONUSES MAY BE CANCELED, FORFEITED, OR SUSPENDED AND THE METHOD OR
METHODS BY WHICH THE TRANSACTION BONUS MAY BE PAID, CANCELED, FORFEITED, OR
SUSPENDED; (VI) DETERMINE WHETHER, ONCE THE COMPANY IS FULLY COMPLIANT WITH THE
REPORTING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“1934 ACT”), AND HAS FILED AND HAD DECLARED EFFECTIVE A REGISTRATION STATEMENT
ON FORM 10 UNDER THE 1934 ACT, TO REPLACE THE ENTIRE TRANSACTION BONUS WITH AN
EQUITY-BASED AWARD HAVING SUBSTANTIALLY EQUIVALENT VALUE TO YOU (AND
CONCURRENTLY TO UNILATERALLY TERMINATE THIS AGREEMENT), ALL AS DETERMINED BY THE
COMMITTEE IN ITS SOLE, GOOD FAITH DISCRETION; (VII) DETERMINE WHETHER, TO WHAT
EXTENT, AND UNDER WHAT CIRCUMSTANCES THE TRANSACTION BONUS, AND OTHER AMOUNTS
PAYABLE WITH RESPECT TO THE TRANSACTION BONUS SHALL BE DEFERRED EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE HOLDER THEREOF OR OF THE COMMITTEE;
(VIII) INTERPRET, ADMINISTER RECONCILE ANY INCONSISTENCY, CORRECT ANY DEFAULT
AND/OR SUPPLY ANY OMISSION IN THIS AGREEMENT AND ANY INSTRUMENT OR AGREEMENT
RELATING TO, OR THE TRANSACTION BONUS GRANTED UNDER THIS AGREEMENT;
(IX) ESTABLISH, AMEND, SUSPEND, OR WAIVE SUCH RULES AND REGULATIONS AND APPOINT
SUCH AGENTS AS IT SHALL DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION OF THIS
AGREEMENT; AND (X) MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT
THE COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR THE ADMINISTRATION OF THIS
AGREEMENT.

 

(B)           UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
DESIGNATIONS, DETERMINATIONS, INTERPRETATIONS, AND OTHER DECISIONS UNDER OR WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTION BONUS OR ANY DOCUMENTS EVIDENCING
ANY AND ALL TRANSACTION BONUSES SHALL BE WITHIN THE SOLE DISCRETION OF THE
COMMITTEE, MAY BE MADE AT ANY TIME GRANTED PURSUANT TO THIS AGREEMENT AND SHALL
BE FINAL, CONCLUSIVE, AND BINDING UPON ALL PARTIES, INCLUDING, WITHOUT
LIMITATION, THE COMPANY, AN AFFILIATE, YOU, YOUR BENEFICIARY, AND ANY
SHAREHOLDER.

 

(C)           NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THIS AGREEMENT OR ANY
TRANSACTION BONUS HEREUNDER.

 


5.             RESTRICTIVE COVENANTS.


 

(A)           NON-COMPETITION; NON-SOLICITATION. AT ALL TIMES DURING YOUR
EMPLOYMENT BY THE COMPANY AND DURING THE PERIOD OF ONE YEAR COMMENCING ON AND
FOLLOWING THE DATE AS OF WHICH YOUR EMPLOYMENT WITH THE COMPANY TERMINATES FOR
ANY REASON, YOU AGREE THAT YOU WILL NOT, DIRECTLY OR INDIRECTLY, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMMITTEE, BE EMPLOYED BY, OR ACT AS A CONSULTANT
OR LENDER TO OR IN ASSOCIATION WITH, OR AS A DIRECTOR, OFFICER, EMPLOYEE,
PARTNER, OWNER, JOINT VENTURER, MEMBER OR OTHERWISE, OF ANY PERSON, FIRM,
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION OR OTHER ENTITY
THAT ENGAGES IN THE RETAIL SUPERMARKET BUSINESS OR THE BUSINESS OF WHOLESALE
FOOD DISTRIBUTION IN NEW YORK, NEW HAMPSHIRE, PENNSYLVANIA, OR VERMONT (OTHER
THAN BY BENEFICIAL OWNERSHIP OF UP TO 5% OF THE OUTSTANDING VOTING STOCK

 

3

--------------------------------------------------------------------------------


 

OF A PUBLICLY-TRADED COMPANY THAT IS OR OWNS SUCH A COMPETITOR).  YOU FURTHER
AGREE THAT AT ALL TIMES DURING YOUR EMPLOYMENT AND FOR ONE YEAR FOLLOWING THE
DATE AS OF WHICH YOUR EMPLOYMENT WITH THE COMPANY  TERMINATES FOR ANY REASON,
YOU WILL NOT DIRECTLY OR INDIRECTLY (I) SOLICIT OR HIRE OR ENCOURAGE THE
SOLICITATION OR HIRING OF ANY PERSON WHO WAS AN EMPLOYEE OF THE COMPANY AT ANY
TIME ON OR AFTER THE DATE OF SUCH TERMINATION (UNLESS MORE THAN 12 MONTHS SHALL
HAVE ELAPSED BETWEEN THE LAST DAY OF SUCH PERSON’S EMPLOYMENT BY THE COMPANY AND
THE FIRST DATE OF SUCH SOLICITATION OR HIRING) OR (II) INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY OR IN ANY
WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY EMPLOYEE
THEREOF.

 

(B)           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  YOU RECOGNIZE THAT
THE SERVICES YOU PERFORM FOR THE COMPANY ARE SPECIAL, UNIQUE AND EXTRAORDINARY
IN THAT YOU MAY ACQUIRE CONFIDENTIAL INFORMATION, TRADE SECRETS OR OTHER
COMPETITIVE INFORMATION CONCERNING THE OPERATIONS OF THE COMPANY, THE USE OR
DISCLOSURE OF WHICH COULD CAUSE THE COMPANY SUBSTANTIAL LOSS AND DAMAGES WHICH
COULD NOT BE READILY CALCULATED, AND FOR WHICH NO REMEDY AT LAW WOULD BE
ADEQUATE.  ACCORDINGLY, YOU AGREE THAT YOU WILL NOT AT ANY TIME DURING YOUR
EMPLOYMENT WITH THE COMPANY OR THEREAFTER, EXCEPT IN PERFORMANCE OF YOUR
OBLIGATIONS TO THE COMPANY HEREUNDER, DISCLOSE, EITHER DIRECTLY OR INDIRECTLY,
ANY CONFIDENTIAL INFORMATION (AS HEREINAFTER DEFINED) THAT YOU MAY LEARN BY
REASON OF HIS ASSOCIATION WITH THE COMPANY.  THE TERM “CONFIDENTIAL INFORMATION”
SHALL MEAN ANY PAST, PRESENT OR FUTURE CONFIDENTIAL OR SECRET PLANS, PROGRAMS,
DOCUMENTS, AGREEMENTS, INTERNAL MANAGEMENT REPORTS, FINANCIAL INFORMATION OR
OTHER MATERIAL RELATING TO THE BUSINESS, STRATEGIES, SERVICES OR ACTIVITIES OF
THE COMPANY, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
COMPANY’S OPERATIONS, PROCESSES, PRODUCTS, INVENTIONS, BUSINESS PRACTICES,
FINANCES, PRINCIPALS, VENDORS, SUPPLIERS, CUSTOMERS, POTENTIAL CUSTOMERS,
MARKETING METHODS, COSTS, PRICES, CONTRACTUAL RELATIONSHIPS, INCLUDING LEASES,
REGULATORY STATUS, COMPENSATION PAID TO EMPLOYEES OR OTHER TERMS OF EMPLOYMENT,
AND TRADE SECRETS, MARKET REPORTS, CUSTOMER INVESTIGATIONS, CUSTOMER LISTS AND
OTHER SIMILAR INFORMATION THAT IS PROPRIETARY INFORMATION OF THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, YOU MAY DISCLOSE SUCH CONFIDENTIAL INFORMATION
WHEN REQUIRED TO DO SO BY A COURT OF COMPETENT JURISDICTION, BY ANY GOVERNMENTAL
AGENCY HAVING SUPERVISORY AUTHORITY OVER THE BUSINESS OF THE COMPANY AND/OR ITS
AFFILIATES, AS THE CASE MAY BE, OR BY ANY ADMINISTRATIVE BODY OR LEGISLATIVE
BODY (INCLUDING A COMMITTEE THEREOF) WITH JURISDICTION TO ORDER YOU TO DIVULGE,
DISCLOSE OR MAKE ACCESSIBLE SUCH INFORMATION; PROVIDED, FURTHER, THAT IN THE
EVENT THAT YOU ARE ORDERED BY ANY SUCH COURT OR OTHER GOVERNMENT AGENCY,
ADMINISTRATIVE BODY OR LEGISLATIVE BODY TO DISCLOSE ANY CONFIDENTIAL
INFORMATION, YOU SHALL (I) PROMPTLY NOTIFY THE COMPANY OF SUCH ORDER, (II) AT
THE WRITTEN REQUEST OF THE COMPANY, DILIGENTLY CONTEST SUCH ORDER AT THE SOLE
EXPENSE OF THE COMPANY AS EXPENSES OCCUR, AND (III) AT THE WRITTEN REQUEST OF
THE COMPANY, SEEK TO OBTAIN, AT THE SOLE EXPENSE OF THE COMPANY, SUCH
CONFIDENTIAL TREATMENT AS MAY BE AVAILABLE UNDER APPLICABLE LAWS FOR ANY
INFORMATION DISCLOSED UNDER SUCH ORDER.  AS USED IN THIS SECTION 5(B), “COMPANY”
SHALL MEAN THE COMPANY AND ITS AFFILIATES.

 


6.             ENFORCEMENT; FORFEITURE OF BONUS.

 

4

--------------------------------------------------------------------------------


 

(A)           YOU ACKNOWLEDGE AND AGREE THAT ANY VIOLATION BY YOU OF ANY OF THE
UNDERTAKINGS CONTAINED IN SECTION 5 OF THIS AGREEMENT WOULD CAUSE THE COMPANY
IMMEDIATE, SUBSTANTIAL AND IRREPARABLE INJURY FOR WHICH THE COMPANY HAS NO
ADEQUATE REMEDY AT LAW.  ACCORDINGLY, YOU AGREE THAT, IN THE EVENT OF A BREACH
OR THREATENED BREACH BY YOU OF ANY OF THE UNDERTAKINGS IN SECTION 5 OF THIS
AGREEMENT, THE COMPANY WILL BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION (WITHOUT THE NEED TO POST BOND AND
WITHOUT PROVING THAT DAMAGES WOULD BE INADEQUATE).

 

(B)           YOU FURTHER AGREE THAT, IF THE COMPANY DETERMINES IN GOOD FAITH
THAT YOU HAVE BREACHED SECTION 5 OF THIS AGREEMENT, THEN:

 

(I)            THE TRANSACTION BONUS SHALL BE AUTOMATICALLY FORFEITED AS OF THE
DATE OF BREACH, AND

 

(II)           YOU SHALL PROMPTLY REPAY TO THE COMPANY AN AMOUNT EQUAL TO ANY
PAYMENT IN RESPECT OF THE TRANSACTION BONUS WHICH YOU HAVE RECEIVED PRIOR TO THE
DATE OF BREACH.

 

Payments required to be made pursuant to Section 6(b)(ii) above must be (i) made
within 90 days after receiving notice from the Company that such amounts are due
and (ii) paid in cash or by such other method determined by Company in its sole
discretion.

 


7.             NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING IN THIS AGREEMENT
SHALL CONFER UPON YOU ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY
INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHT OF THE COMPANY OR, WHICH ARE
HEREBY EXPRESSLY RESERVED, TO REMOVE, TERMINATE OR DISCHARGE YOU AT ANY TIME FOR
ANY REASON WHATSOEVER.


 


8.             WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THE AGREEMENT SUCH FEDERAL, STATE AND LOCAL TAXES AS MAY BE
REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


9.             GOVERNING LAW.  THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS.


 


10.           ENTIRE AGREEMENT; AMENDMENTS.  THE AGREEMENT STATES THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES ON THE SUBJECT MATTER OF THE
AGREEMENT AND SUPERSEDES ALL PREVIOUS AGREEMENTS, ARRANGEMENTS, COMMUNICATIONS,
AND UNDERSTANDINGS RELATING TO THAT SUBJECT MATTER.  THE AGREEMENT MAY BE
AMENDED, MODIFIED, SUPERSEDED, OR CANCELED, AND ANY OF THE TERMS THEREOF MAY BE
WAIVED, ONLY BY A WRITTEN DOCUMENT SIGNED BY EACH PARTY TO THE AGREEMENT OR, IN
THE CASE OF WAIVER, BY THE PARTY OR PARTIES WAIVING COMPLIANCE.

 

5

--------------------------------------------------------------------------------


 


11.           COUNTERPARTS.  THE AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.


 

 

 

The Penn Traffic Company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:                     , 2008

 

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Share Value

 

Transaction Bonus Payment

 

$10.00

 

$

 

$14.99

 

$

 

$15.00

 

$

 

$19.99

 

$

 

$20.00

 

$

 

 

Transaction Bonus amounts for Share Values between $10.00 and $14.99 and $15.00
and $19.99 shall be determined by straight line interpolation.  No Transaction
Bonus will be paid for Share Values below $10.00.

 

For the purposes of this Agreement, “Share Value” means the per share
consideration paid in a Sale for each share of Common Stock.

 

7

--------------------------------------------------------------------------------